Per Curiam.
We are all of Opinion, that the Plaintiff is concluded. by the terms of The grant irons claiming beyond the first intersection \v\Ú\'Hooks's line; inasmuch as the course, N. 78° L. called lor in the grant, will run as also called for, with or n iar Haoks's ¡me. Whereas if the first line is to proceed to the seconci line, or to be extended to the letter B on the plat described, the second line will not run with or near Hooks's line. As to the admissibility or effect of evidence of where the line actually was rui\ when surveyed, that is an abstract question, not necessary, at this time, to be determined.
We are, therefore, of Opinion, that the rule for a 5>Iew Trial should be discharged.